Name: 2002/626/EC: Commission Decision of 25 July 2002 approving the plan submitted by France for the eradication of classical swine fever from feral pigs in Moselle and Meurthe-et-Moselle (Text with EEA relevance) (notified under document number C(2002) 2826)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  natural environment;  agricultural activity;  European Union law;  means of agricultural production
 Date Published: 2002-07-30

 Avis juridique important|32002D06262002/626/EC: Commission Decision of 25 July 2002 approving the plan submitted by France for the eradication of classical swine fever from feral pigs in Moselle and Meurthe-et-Moselle (Text with EEA relevance) (notified under document number C(2002) 2826) Official Journal L 200 , 30/07/2002 P. 0037 - 0037Commission Decisionof 25 July 2002approving the plan submitted by France for the eradication of classical swine fever from feral pigs in Moselle and Meurthe-et-Moselle(notified under document number C(2002) 2826)(Only the French text is authentic)(Text with EEA relevance)(2002/626/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(1), and in particular Article 16(1) thereof,Whereas:(1) In April 2002 classical swine fever was confirmed in the feral pig population in the department of Moselle in France, at the border with the department Meurthe-et-Moselle, Luxembourg and Germany.(2) In accordance with Article 16 of Directive 2001/89/EC, the French authorities have submitted a plan for the eradication of classical swine fever from feral pigs in Moselle and in the bordering department of Meurthe-et-Moselle.(3) The submitted plan has been examined and found to comply with the provisions of Directive 2001/89/EC.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The plan submitted by France for the eradication of classical swine fever from feral pigs in Moselle and Meurthe-et-Moselle is hereby approved.Article 2This Decision is addressed to the French Republic.Done at Brussels, 25 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 316, 1.12.2001, p. 5.